Citation Nr: 1138769	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to August 1991. 
This matter arises before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was remanded to the RO for additional development in May 2011.  The requested development was accomplished and the case has been returned to the Board for appellate review.


FINDING OF FACT

The credible and competent evidence fails to demonstrate that the Veteran has a skin condition that is related to his active duty service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2003 and December 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claims.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The December 2006 letter provided this notice to the Veteran.

The Board observes that the May 2003 letter was sent to the Veteran prior to the November 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the December 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and an August 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A June 2011 VA dermatology examination addressed the Veteran's complaints of a skin disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it is predicated on a full reading of service, VA, and private medical records in the Veteran's claims file.  The examinations considered all of the pertinent evidence of record, and the statements of Veteran and provided a thorough rationale for all opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a skin disorder has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Board notes that the Veteran contends that he has a skin condition that is related to his active duty service.  In this regard, the Veteran has associated his claimed skin condition with immunizations he received prior to his service in the Persian Gulf.  Specifically the Veteran has reported that he gets strips of bumps that form on his skin, mostly on his left arm, but also on his face, legs, and right arm that did not occur until after he received his immunizations.

The Board notes initially that the Veteran is currently diagnosed with disseminate and recurrent infundibulofolliculitis (DRIF) as noted in the June 2011 VA examination.  As such, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

With regard to in-service incurrence of a skin condition, the Board notes that the Veteran's December 1984 entrance report of medical history does not note any complaints of a skin disorder.  The Board acknowledges that an April 1987 service treatment note stated that the Veteran complained of a rash on his arms, groin, and feet; he reported that he had been camping over the weekend and had contracted "something."  The Veteran was diagnosed with questionable contact dermatitis as opposed to an allergic reaction.  Finally the Board notes that the Veteran's April 1991 separation report of medical history noted that the Veteran was unsure of whether he had a skin disease.  

With regard to post-service complaints of a skin condition, the Board notes that in an October 1994 private treatment record, the Veteran presented with a left arm rash since June which the private examiner, Dr. P. B., stated was possibly related to sun exposure.  A September 1997 complaint of rash on the right side of waist was noted in a private treatment note from Grand York Medical Center; the assessment was right side shingles.  A subsequent note in September 1999 also noted that the Veteran complained of having poison ivy he contracted from his wife.  Additional records from the Grand York Medical Center dated April 6, 2001 noted that the Veteran complained of poison ivy.  A subsequent note dated April 17, 2001 diagnosed the Veteran with contact dermatitis caused by poison ivy.  A February 2003 VA examination report provided a diagnosis of a rash of unknown etiology.  And finally, a private examiner, Dr. S. K., noted Veteran had a goose bump rash in May 2003, although the examiner did not provide a diagnosis of a chronic skin disorder.  At that time, the Veteran complained of fatigue and reported that he had had vertigo and a rash one month after he had been inoculated in August 1990.  A heavy metal screen was recommended and accomplished which demonstrated some reported abnormalities.

The Veteran was afforded a VA examination in June 2011.  At the examination the Veteran noted that he got small bumps on his left arm and left side of his face that sometimes moved to the right side of his body.  The Veteran further noted that the presence of the skin condition was somewhat unpredictable in that it could occur 20 times a month or not at all; but that he experienced the symptoms 10 months out of the year.  The bumps tended to appear for 1 to 3 minutes and then disappear causing tightness of the skin and embarrassment.  The Veteran stated that he believed the skin condition was related to the immunizations he received while in service.  Upon examination it was noted that the Veteran had 1 mm discreet follicular based flesh colored papules that came up 3 times during the examination for 1-2 minutes each time.  The papules covered approximately 5 percent of the Veteran's body on the volar aspect of the left forearm and arm.  As noted above, the examiner diagnosed the Veteran with DRIF.  

The June 2011 VA examiner was asked to provide an etiological opinion with regard to whether the Veteran's skin condition was related to the skin condition he had during active duty service and an etiological opinion with regard to whether the Veteran's skin disorder was related to the immunizations that the Veteran received while on active duty.  With regard to whether the Veteran's currently diagnosed DRIF was related to the skin condition he had while on active duty, the examiner opined that the Veteran's currently diagnosed DRIF was less likely as not related to the Veteran's military service.  In this regard the examiner noted that the Veteran only had one incident in service that was diagnosed as contact dermatitis, probably poison ivy, and that DRIF is not a contact dermatitis and shares no relationship with poison ivy.  With regard to whether the Veteran's currently diagnosed DRIF was related to the in-service immunizations, the examiner opined that the Veteran's DRIF was less likely as not related to immunizations that the Veteran received while on active duty.  The examiner initially noted that the Veteran had various complaints of rashes in his medical history but that only the goosebump type rash noted in 1992, 1994, 1999, 2000, 2001, and 2003 was related to the Veteran's DRIF.  It was noted that this rash had therefore been ongoing since 1992.  The examiner then noted that the Veteran had received 4 vaccines, anthrax, plague, typhoid, and smallpox prior to his discharge from the military.  The examiner researched the Department of Defense (DOD) website, Centers for Disease Control (CDC) website, and various other medical websites and none of the websites mentioned DRIF or a goosebump type rash as an adverse reaction to the immunizations.  The most common reaction was noted as localized erythema and itching at the vaccination site.  The other type of reaction mentioned was a generalized allergic type or urticarial skin reaction.  The smallpox vaccination was specifically noted to cause eczema vaccinatum as a reaction; but the examiner noted that is not even remotely related to or similar to DRIF.  The examiner finally noted that no skin manifestation similar to or related to DRIF had been noted in any literature as an adverse reaction to the vaccinations that the Veteran received.

The Board acknowledges the Veteran's statements that he has had problems with his skin since active duty service.  The Board also notes that the Veteran is competent to report that he has frequently had rashes on his skin.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe the condition during and post service and that observation need not be recorded.  While the Veteran is competent to provide continuity of symptomatology, the Board notes that the Veteran does not have the medical knowledge necessary to distinguish between types of rashes or their cause.  Additionally the Board notes that not only is it necessary to show that the Veteran is competent to make certain assertions but it is also necessary to show that the Veteran is credible in his assertions.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent and credible to report intermittent episodes of rashes over the years.  However, as noted above, the Veteran is not competent to provide a specific diagnosis with regard to a specific skin disorder.  Only a medical professional could provide a specific diagnosis or etiology.  As such, the Veteran's lay testimony with regard to etiology is not credible.  The Veteran does not have the medical knowledge to distinguish between various types of skin conditions and their origins.

With consideration of all of the above, to include the negative nexus opinions provided by the June 2011 VA examiner, the Board finds that service connection for a skin disorder is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin condition.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


